CHARLES P. ELMER, Superior Court. Judge.
This cause was consolidated for oral argument with Vickers v. Western Electric Company, Inc., 86 Ariz. 7, 339 P.2d 1033.
The facts are identical except that the claimants here involved are designated as central office craftsmen and clerical workers, employees of the appellee, represented by appellant Communication Workers of America, Local 8150. The decision of the special deputy was identical save for the reference to Local 8150 rather than Local 8490, which represented the Western Electric employees involved.
• The appeals being identical, for the reasons set forth in the decision in the Western Electric case, supra, the judgment of the trial court herein is affirmed.
PHELPS, C. J., STRUCKMEYER, J., and WINDES, J., retired, and W. C. TRUMAN, Judge of Superior Court, concur.
Note. UDALL and JOHNSON, JJ., were disqualified to sit in this case and Honorable CHARLES P. ELMER, Judge of- the Superior Court of Mohave County, and Honorable W. C. TRUMAN, Judge of Superior Court of Pinal County, sat in their stead. WINDES, J., sat in the case and heard oral arguments therein but has since retired. By stipulation of all parties litigant he is participating in the rendition of this decision.